DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the claim will be interpreted to require a longitudinal passage in any portion of the claimed metal lattice body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Filburn et al. (EP 3721969 A1) in view of Tamai et al. (PGPub US 20150275726).
Regarding applicants’ claim 1, Filburn et al. disclose a filtration structure for a carbon dioxide scrubber comprising a lattice having an open cell structure formed from repeating geometric shapes (paragraphs 0001 and 0008-0012).  An open cell lattice structure formed form repeating geometric shapes has a structure which includes a plurality of nodes and ligaments.
The lattice maybe monolithic and be formed of metals such as aluminum (paragraphs 0009-0010), however Filburn et al. do not appear to explicitly disclose the structure to have a node density which varies.  Tamai et al. disclose a honeycomb structure comprising cells used for the purification of exhaust gas where the structure can be manufactured with increased mechanical strength which prevents deterioration of roundness and prevents catalyst clogging (paragraphs 0005, 0014, and 0015).  The structure includes a plurality of sections having different cell densities in a radial direction form a central section (paragraph 00047).  One of ordinary skill in art before the effective filing date of the invention would have found it obvious to form the filtration structure of Filburn et al. with a plurality of radially organized sections of different cell densities in order to provide increased mechanical strength, thereby preventing the deterioration of roundness, and preventing catalyst clogging. Where the cells are provided at different densities, the number of nodes per unit area would also vary, and therefore the modified filtration structure of Filburn et al. would have a node density which varies.
Regarding applicants’ claims 2 and 3, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.	Further, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (See MPEP 2113).
	In the present case the filtration structure of Filburn et al. is formed as a monolithic lattice structure form a metal such as aluminum (paragraphs 0009 and 0010).  Additively manufactures d parts may be formed of a variety of different components and may be formed under a range of processing conditions and parameters. While the present claims are not considered to required that the lattice is formed as a single unitary structure, Filburn et al. disclose that the structure may be monolithic.  Therefore absent evidence of criticality regarding the presently claimed process, the use of an additive manufacturing process such as a fusion bed process is not found to result in a structurally, and therefore patentably distinct, product.
Regarding applicants’ claims 4 and 5, the sections of different cell density positioned in a radial manner such as to have a section of one cell density organized around another section having a different cell density (paragraph 0047 and figures 1 & 2).
Regarding applicants’ claim 6 and 9-11, Tamai et al. disclose a thickness ratio of 2.5 or less (see paragraph 00185 and also figures 13, 15, 17, 21, and 25 where areas between sections is detailed).  Where the ratio is 1:1, the ligament size is constant, and where the ratio is not 1:1 the thickness of the ligaments varies (as does the node density as discussed above).  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select a relative thickness for the ligaments in the different sections based on the ratios disclosed by Tamai et al. including a ratio of 1:1 (claim 6), and a ratio whci is other than 1:1, but less than 2.5 (i.e. sections having different in ligament thickness values) (claims 9-11).
Regarding applicants’ claim 7, the substrate for the filtration structure of Filburn et al. may be aluminum (paragraph 0010).
Regarding applicants’ claim 8, given an open cell structure, the filtration structure would have a channel which extends longitudinally (paragraph 0012).
Regarding applicants’ claim 12, Tamai et al. disclose a plurality of sections having different cell densities, but do not disclose the cells to be variable within those sections, therefore the node density of each sections understood to be constant.
Regarding applicants’ claim 13, given an open cell structure, the filtration structure would have a channel which extends longitudinally (paragraph 0012).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/Primary Examiner, Art Unit 1784